MITCHELL, Judge,
concurring in part and dissenting in part:
I agree with the majority on the affirmance of the conviction but must part with their company on their reassessment of the sentence. My reading of the record reveals not a single extenuating or mitigating matter upon which I could conscientiously predicate a reduction of the adjudged dishonorable discharge to a bad-conduct discharge. It is apparent that the appellant is a superi- or individual in every respect save two— honor and integrity. He used his position of trust and confidence with a view of unlawful profit to himself. He acted in deliberate disregard of the interests of the Army and Republic whose uniform he wore. By adjudging no confinement and no forfeitures I think the trial court exercised extreme leniency. I would affirm the sentence as adjudged by the court and approved by the convening authority.